Title: From Thomas Jefferson to James Barron, September 1780
From: Jefferson, Thomas
To: Barron, James



Sir
In Council September 1780

The inclosed deposition will inform you of the reason we have [to] believe that the inhabitants of the Tangier islands supply the enemy’s cruizers in the bay with provisions. We have therefore adopted the only legal method we have of drawing from them their surplus of provisions. We think it will be prudent to leave them no more than what is absolutely requisite for their own subsistance. You will of course be obliged to execute this business principally by deputy and as to the mode of getting their cattle which we are told are nearly wild we leave it to yourself to contrive. I suppose they must be slaughtered and salted there, for which reason I inclose you an order for salt. I really think the effecting this business immediately and fully an object of consequence. I write to the governor of Maryland on the same subject not doubting they will pay attention to their part of the same islands equally culpable with ours.
I am sir Your very hble servant,

Th: Jefferson

